Citation Nr: 1526595	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from March 1992 to October 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2012, the Board remanded the Veteran's claims of entitlement to service connection for residuals of a right hand injury and asthma for additional development.  The RO subsequently granted service connection for asthma in February 2013.  This action constitutes a full grant of benefits sought with respect to the claim of service connection for asthma.  Thus, this matter is not currently before the Board.  The issue of service connection for residuals of a right hand injury has been properly returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2012 remand, VA afforded the Veteran an examination in February 2013 to determine the nature, extent, onset and etiology of any residuals of a hand injury found to be present.  After examining the Veteran, her claims file, and her electronic records, the examiner listed a prior injury of right hand sprain that reportedly occurred in 1996.  The examiner described the Veteran's gradual onset of pain at the proximal interphalangeal joints of the right index, long and small finger of the right hand, stating that it was probably from using tools.  The examiner also noted that right hand pain at the metacarpophalangeal joints was somewhat worse at that time than before, documenting that there was pain on movement of the long, index, and little fingers of the right hand.  However, the examiner opined that residuals of a right hand injury were less likely than not incurred in or caused by a in-service injury, event, or illness.  The examiner explained that a review of the record in the Veteran's claims file showed no documentation or treatment of a right hand condition or injury in service.

The examiner relied on the lack of medical evidence in the Veteran's claims file showing right hand treatment.  However, a review of the Veteran's service treatment records reveals a June 1997 note that documents the Veteran in a follow-up visit for a neck strain sustained 10 months previously.  In the visit, the Veteran informed the treating provider that she had recently suffered two incidents of tingling in the right palm while sitting at the computer.  A treatment note from later that month documented continued periods of tingling in the Veteran's right hand while working at a computer.  The right hand numbness would reportedly resolve upon a change in hand position.  

Next, April 1998 clinical records document the Veteran complaining of right shoulder, neck, wrist, and hand pain.  A September 1998 Report of Medical Assessment documents the Veteran presenting with neck pain, muscle pain, pain in the hands and feet, and chest pain.  Also listing other joints, the Veteran described difficulty in doing physical therapy due to sharp pains in her hands.  Subsequently, in a September 1998 Report of Medical Examination for separation from active duty, the examiner indicated the Veteran had history of fasciculations every other day to the thighs and hands accompanied by the sensation of feeling weak.  The primary condition addressed in this report was the Veteran's diagnosis of fibromyalgia.  In the Report of Medical History that accompanied the September 1998 examination report, the Veteran reported neck and muscle pain in the back as well as pain in her hands and feet.  

In a July 2007 note, the Veteran's right hand is mentioned seemingly in reference to radiating pain related to the Veteran's cervical spine disability.  In her July 2007 VA Form 9, the Veteran contended she had complained to many doctors while in the Navy about her right hand, arm, and shoulder blade hurting.  She also described working with "hand tools, sanders," as well as mooring submarines and ships.  

In a September 2007 private treatment consultation, the Veteran presented with cervical spine complaints.  In the consultation, the Veteran dated her neck pain to 1997.  The Veteran reported experiencing pain in her the lower portion of her cervical spine as well as in the right hand.  The area of distribution in the right hand corresponded to the digits 1 and 2 as well as the thenar eminence.  The attending physician also noted the diagnosis of fibromyalgia.

The Veteran is service-connected for both fibromyalgia and a cervical spine disability.  The Board notes that right hand pain has been attributed to either one of these conditions over the course of the Veteran's appeal and in the service treatment records.  Additionally, the Veteran's right hand pain has been termed as residuals of a right hand strain sustained while working with tools during active duty.  The Board finds that a remand is required in order to obtain a medical opinion that addresses each theory of causation.  

The Board also notes that the Veteran has remained largely consistent in her reports of right hand pain over the course of the appeal.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Thus, on remand, the examiner should account for the Veteran's lay statements regarding any right hand pain during and after service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the February 2013 opinion, or if he is not available, to another examiner. If an opinion cannot be provided without an examination, one should be provided.  

The examiner is asked to accomplish the following: 

(a)  Identify any and all right hand disabilities the Veteran has had since she filed her claim in August 2007.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right hand disability had onset during the Veteran's active service or was otherwise caused by her active service.  Why or why not?  Specifically, the examiner is asked to address the Veteran's assertions in her July 2009 VA Form 9 that point to the Veteran's work with hand tools during her active service as well as the February 2013 VA examination report that states the Veteran's right hand pain at the proximal interphalangeal joints of the index, long, and small fingers is "probably from using tools."  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right hand disability is caused by or a neurologic symptom of her cervical spine disorder.  Why or why not?

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right hand disability was caused by or a symptom of the Veteran's fibromyalgia.  Why or why not?

In providing any opinions, the examiner should account for the competent and credible assertions of the Veteran regarding her hand symptoms during and after active duty as described in the service treatment records.  

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




